DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/547,753 filed on August 22, 2019.  Claims 1 to 19 are currently pending with the application.

Priority
The instant application is a continuation of U.S. Application No. 14/869,874, filed on 09/29/2015, now U.S. Patent No. 10,430,422.  Applicant’s claim for the benefit of the prior-filed application under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c) is acknowledged. 

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019, and 09/12/2019 were filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 to 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 9 of U.S. Patent No. 10,430,422. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the U.S. Patent and is covered by the U.S. Patent since both applications are claiming common subject matter, as follows: “receiving an influencer request comprising a selected audience, a selected topic, and a selected date range; for each audience .  
Instant Application
U.S. Patent 10,430,422
1. A computer implemented method comprising: receiving an influencer request comprising a selected audience, a selected topic, and a selected date range; simultaneously calculating component influence feature scores for each audience member of the selected audience corresponding to the selected topic and the date range, and storing the calculated component influence feature scores in accessible computer memory, wherein calculating the component influence feature 
2. The computer implemented method of claim 1, wherein the sentiment flipping influence feature indicates an extent to which an audience member has influenced at least one other audience member to change sentiment on the selected topic.
3. The computer implemented method of claim 1, wherein the hashtag pioneer influence feature indicates an extent to which at least one 
4. The computer implemented method of claim 1, wherein the followership conversion influence feature indicates an extent to which each audience member influenced the at least one other audience member to change followership.
5. The computer implemented method of claim 1, wherein the conversation influence feature indicates an extent that a conversation on the selected topic involving one audience member influences one or more audience members to engage in that conversation.
6. The computer implemented method of claim 1, wherein the effectiveness and phrasing influence feature indicates an extent to which at least one audience member was influenced by the effectiveness and phrasing of language used by each audience member.
7. The computer implemented method of claim 1, wherein the edge and node statistics 


2. The computer implemented method of claim 1, wherein calculating the component influence feature scores comprises: determining an adoption influence feature score for each audience member of the selected audience corresponding to the selected topic, wherein the adoption influence feature indicates an extent one audience member influences other audience members to adopt a certain position on the selected topic.
9. The computer implemented method of claim 1, wherein calculating the component influence feature scores comprises: determining a network attributes influence feature score for each audience member of the selected audience corresponding to the selected topic, wherein the network attributes influence feature indicates an extent of homophily between audience members on the selected topic.
3. The computer implemented method of claim 1, wherein calculating the component influence feature scores comprises: determining a network attributes influence feature score for each audience member of the selected audience corresponding to the selected topic, wherein the network attributes influence feature indicates an extent of homophily between audience members on the selected topic.

4. The computer implemented method of claim 1, further comprising: comparing one of the component influence scores for at least one audience member with a first predetermined threshold value, and increasing the one component influence score for the at least one audience member in response to the one component influence score being above the first predetermined threshold value; and comparing one of the component influence scores for at least one audience member with a second predetermined threshold value, and decreasing the one component influence score for the at least one audience member in response to the one component influence score being below the second predetermined threshold value.
11. A computer implemented method comprising: receiving an influencer request identifying an audience, a topic, and a date range; simultaneously calculating a component influence feature score for each audience member of the audience corresponding to the 
16. The computer implemented method of claim 11, wherein the sentiment flipping influence feature indicates an extent to which an audience member has influenced at least one other audience member to change sentiment on the topic.
17. The computer implemented method of claim 11, wherein the hashtag pioneer influence feature indicates an extent to which at least one audience member expresses an interest in the topic associated with a hashtag created by each audience member.
18. The computer implemented method of claim 1 1, wherein the followership conversion influence feature indicates an extent to which each audience member influenced the at least one other audience member to change followership.
19. The computer implemented method of claim 11, wherein the effectiveness and 


6. The computer implemented method of claim 5, wherein calculating the component influence feature scores comprises: determining a conversation influence feature score for each audience member of the audience corresponding to the topic and the date range, wherein the conversation influence feature indicates an extent that a conversation on the topic involving one audience member influences one or more audience members to engage in that conversation.
13. The computer implemented method of claim 11, wherein calculating the component influence feature scores comprises: determining an edge and node statistics influence feature score for each audience member of the audience corresponding to the topic and the date range, wherein the edge and node statistics influence feature indicates an extent that 


8. The computer implemented method of claim 5, wherein calculating the component influence feature scores comprises: determining an adoption influence feature score for each audience member of the audience corresponding to the topic and the date range, wherein the adoption influence feature indicates an extent one audience member influences other audience members to adopt a certain position on the selected topic.
15. The computer implemented method of claim 11, wherein calculating the component influence feature scores comprises: determining a network attributes influence feature score for each audience member of the audience corresponding to the topic and the date range, wherein the network attributes influence feature indicates an extent of homophily between audience members on the topic.
9. The computer implemented method of claim 5, wherein calculating the component influence feature scores comprises: determining a network attributes influence feature score for each audience member of the audience corresponding to the topic and the date range, wherein the network attributes influence feature indicates an extent of homophily between audience members on the topic.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 11 recite calculating component influence feature scores for members corresponding to a topic and date range, by simultaneously determining a sentiment flipping influence feature score, a hashtag pioneer influence feature score, a followership conversion influence feature score, a conversation influence feature score, an edge and node statistics influence feature score, an effectiveness and phrasing influence feature score, simultaneously determining a total influence score for each audience member of the selected audience corresponding to the selected topic and the received date range based on all of the component influence feature scores, to identify influencers based on the total influence score.  Claim 11 additionally recites increasing or decreasing the component influence scores based on comparing the scores with predetermined threshold values.
The claims recite mathematical calculations that are used to determine influencer members for the selected topic and date range, wherein the calculations comprise multiple calculations of sub-scores, or component scores, that will be combined for the calculation of the total score.  Thus, the claims recite a mathematical concept. If a claim limitation, under its broadest reasonable interpretation in light of the specification encompasses a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “receiving an influencer request comprising a selected audience, a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer memory, determining steps, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the data-gathering and data-storing steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  See MPEP 2106.05(h)).  The claims are not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the sentiment flipping influence feature indicates an extent to which an audience member has influenced at least one other audience member to change sentiment on the selected topic”, which is merely elaborating on the abstract idea, therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the hashtag pioneer influence feature indicates an extent to which at least one audience member expresses an interest in the selected topic associated with a hashtag created by each audience member”, which is merely elaborating on the abstract idea, therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the followership conversion influence feature indicates an extent to which each audience member influenced the at least one other audience member to change followership”, which is merely elaborating on the abstract idea, therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the conversation influence feature indicates an extent that a conversation on the selected topic 
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the effectiveness and phrasing influence feature indicates an extent to which at least one audience member was influenced by the effectiveness and phrasing of language used by each audience member”, which is merely elaborating on the abstract idea, therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the edge and node statistics influence feature indicates an extent that audience members are influenced to forward or reply to a message on the topic originated by one audience member”, which is merely elaborating on the abstract idea, therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining an adoption influence feature score for each audience member of the selected audience corresponding to the selected topic, wherein the adoption influence feature indicates an extent one audience member influences other audience members to adopt a certain position on the selected topic”, which is merely elaborating on the abstract idea, therefore, does not amount to significantly more than the abstract idea.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of 
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “comparing one of the component influence scores for at least one audience member with a first predetermined threshold value, and increasing the one component influence score for the at least one audience member in response to the one component influence score being above the first predetermined threshold value; and comparing one of the component influence scores for at least one audience member with a second predetermined threshold value, and decreasing the one component influence score for the at least one audience member in response to the one component influence score being below the second predetermined threshold value”, which is merely elaborating on the abstract idea, therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12 to 19 since they recite similar limitations.
Claims 1 to 19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169